 
EXHIBIT 10.1



NON-INCENTIVE STOCK OPTION AGREEMENT
Under
AMENDED AND RESTATED 2002 EQUITY PARTICIPATION PLAN
of
WENDY’S/ARBY’S GROUP, INC.
 
______ Shares of Common Stock
 
WENDY’S/ARBY’S GROUP, INC. (the “Company”), pursuant to the terms of its Amended
and Restated 2002 Equity Participation Plan, as amended (as so amended, the
“Plan”), hereby irrevocably grants to ____________________ (the “Optionee”) the
right and option to purchase ______ shares of Common Stock, par value $0.10 per
share (the “Common Stock”), of the Company upon and subject to the following
terms and conditions:
 
1.           The Option is not intended to qualify as an incentive stock option
under the provisions of Section 422 of the Internal Revenue Code of 1986, as
amended, or its predecessor (the “Code”).
 
2.           ________ __, 20__ is the date of grant of the Option (“Date of
Grant”).
 
3.           The purchase price of the shares of Common Stock subject to the
Option shall be $__.__ per share.
 
4.           Subject to the Optionee’s continued provision of services to the
Company, the Option shall be exercisable as follows:
 
(a)           One-third of the shares of Common Stock subject to the Option
shall be exercisable on or after ________ __, 20__.
 
(b)           One-third of the shares of Common Stock subject to the Option
shall be exercisable on or after ________ __, 20__.
 
(c)           One-third of the shares of Common Stock subject to the Option
shall be exercisable on or after ________ __, 20__.
 
Notwithstanding the foregoing, in the event of (i) the termination of the
Optionee’s services to the Company and its subsidiaries (A) as a result of the
Optionee’s death or (B) by the Company due to the Optionee’s total and permanent
disability, as determined by the Committee (“Disability”), or (ii) the
occurrence of a Change of Control (as defined in the Plan), the Option shall be
deemed to be fully (100%) vested and exercisable as of immediately prior to the
Optionee’s death or Disability or the Change of Control.
 
5.           The unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the earlier of (a) the
tenth anniversary of the Date of Grant and (b) the earliest applicable time
specified in Section 6.
 

 
1

--------------------------------------------------------------------------------

 

6.           The unexercised portion of any such Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:
 
(a)           the termination of the Optionee’s services to the Company and its
subsidiaries if the Optionee’s services are terminated for “cause,” that is for
“cause” or any like term, as defined in any written contract between the Company
and the Optionee; or if not so defined, (i) on account of fraud, embezzlement or
other unlawful or tortious conduct, whether or not involving or against the
Company or any affiliate, (ii) for violation of a policy of the Company or any
affiliate, (iii) for serious and willful acts or misconduct detrimental to the
business or reputation of the Company or any affiliate;
 
(b)           the termination of Optionee’s services to the Company and its
subsidiaries for reasons other than as provided in subsection (a), (c), (d) or
(e) of this Section 6; provided, however, that the portion of the Option granted
to such Optionee which was exercisable immediately prior to such termination may
be exercised until the earlier of (i) 90 days after Optionee’s termination of
service or (ii) the date on which such Option terminates or expires in
accordance with the provisions of this Agreement (other than this Section 6);
 
(c)           the termination of Optionee’s services to the Company and its
subsidiaries by reason of the Optionee’s death, or if the Optionee’s services
terminate in the manner described in subsection (b) of this Section 6 and the
Optionee dies within such period for exercise provided for therein; provided,
however, that the portion of the Option exercisable by the Optionee immediately
prior to the Optionee' s death shall be exercisable by the Optionee's executors
or administrators, as provided in Section 10, or by the person to whom the
Option passes (the Optionee’s “Beneficiary”) under such Optionee’s will (or, if
applicable, pursuant to the laws of descent and distribution) until the earlier
of (i) one year after the Optionee's death or (ii) the date on which such Option
terminates or expires in accordance with the provisions of this Agreement (other
than this Section 6);
 
(d)           the termination of Optionee’s services to the Company and its
subsidiaries by reason of Disability; provided, however, that the portion of the
Option exercisable by the Optionee immediately prior to the Optionee’s
termination may be exercised until the earlier of (i) one year after Optionee’s
termination or (ii) the date on which such Option terminates or expires in
accordance with the provisions of this Agreement (other than this Section 6); or
 
(e)           the occurrence of a Change of Control (as defined in the Plan);
provided, however, that the portion of the Option which remains outstanding and
unexercised immediately prior to such Change of Control shall be exercisable
until the earlier of (i) the date described in Section 5 and (ii) the later of
(A) the first anniversary of the Change of Control and (B) the time otherwise
determined
 

 
2

--------------------------------------------------------------------------------

 

pursuant to the foregoing provisions of this Section 6; further provided,
however, that if such Change of Control is a Reorganization Event (as defined in
the Plan), the provisions of Paragraph 24 of the Plan shall apply.
 
7.           The Option shall be exercised by the Optionee (or by the Optionee’s
Beneficiary, as provided in Section 6, or by the Optionee’s executors or
administrators, as provided in Section 10), subject to the provisions of the
Plan and of this Agreement, as to all or part of the shares of Common Stock
covered hereby, as to which the Option shall then be exercisable, by the giving
of written notice of such exercise to the Company at its principal business
office, accompanied by payment of the full purchase price for the shares being
purchased.  Payment of such purchase price shall be made (a) by cash or by check
payable to the Company and/or (b) by delivery of unrestricted shares of the
Common Stock having a fair market value (determined as of the date the Option is
exercised, but in no event at a price per share less than the par value per
share of the Common Stock delivered) equal to all or part of the purchase price
and, if applicable, of a check payable to the Company for any remaining portion
of the purchase price.  Whenever the Optionee is permitted to pay the exercise
price of an Option or taxes relating to the exercise of an Option by delivering
shares of Common Stock, the Optionee may, subject to procedures satisfactory to
the Committee (as defined in the Plan), satisfy such delivery requirement by
presenting proof of beneficial ownership of such shares, in which case the
Company shall treat the Option as exercised without further payment  and shall
withhold such number of shares from the shares acquired by the exercise of the
Option (or if the Option is paid in cash, cash in an amount equal to the fair
market value of such shares on the date of exercise).  Payment in accordance
with this Section 7 may also be satisfied by way of a “net exercise” pursuant to
which the Optionee, without tendering the purchase price for the shares being
purchased under the Option, is paid shares of Common Stock representing the
excess of (i) the aggregate fair market value (as defined in the Plan) on the
date of exercise of the shares of Common Stock as to which the Option is being
exercised over (ii) the aggregate purchase price for such shares.
 
The Company shall cause certificates for the shares so purchased to be delivered
to the Optionee or the Optionee's executors or administrators, against payment
of the purchase price, as soon as practicable following the Company's receipt of
the notice of exercise.
 
8.           Neither the Optionee nor the Optionee’s Beneficiary, executors or
administrators shall have any of the rights of a stockholder of the Company with
respect to the shares subject to the Option until a certificate or certificates
for such shares shall have been issued upon the exercise of the Option.
 
9.           The Option shall not be transferable by the Optionee other than to
the Optionee's Beneficiary, executors or administrators by will or the laws of
descent and distribution, and during the Optionee's lifetime shall be
exercisable only by the Optionee.
 
10.           In the event of the Optionee's death, the Option shall thereafter
be exercisable (to the extent otherwise exercisable hereunder) only by the
Optionee's Beneficiary, executors or administrators.
 

 
3

--------------------------------------------------------------------------------

 

11.           The terms and conditions of the Option, including the number of
shares and the class or series of capital stock which may be delivered upon
exercise of the Option and the purchase price per share, are subject to
adjustment as provided in Paragraph 23 of the Plan.
 
12.           The Optionee agrees that the obligation of the Company to issue
shares upon the exercise of the Option shall also be subject, as conditions
precedent, to compliance with applicable provisions of the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company's securities shall be listed.
 
13.           The Option has been granted subject to the terms and conditions of
the Plan, a copy of which has been provided to the Optionee and which the
Optionee acknowledges having received and reviewed.  Any conflict between this
Agreement and the Plan shall be decided in favor of the provisions of the
Plan.  Any conflict between this Agreement and the terms of a written employment
agreement for the Optionee that has been approved, ratified or confirmed by the
Board of Directors of the Company or the Committee shall be decided in favor of
the provisions of such employment agreement.  Capitalized terms used but not
defined in this Agreement shall have the meanings given to them in the
Plan.  This Agreement may not be amended in any manner adverse to the Optionee
except by a written agreement executed by the Optionee and the Company.
 
14.           By executing this Agreement, the Optionee hereby consents to the
electronic delivery of prospectuses, annual reports and other information
required to be delivered by Securities and Exchange Commission rules.  This
consent may be revoked in writing by the Optionee at any time upon three
business days’ notice to the Company, in which case subsequent prospectuses,
annual reports and other information will be delivered in hard copy to the
Optionee.
 
15.           The Company or any Affiliate employing the Optionee has the
authority and the right to deduct or withhold, or require the Optionee to remit
to the Company or its Affiliate, as applicable, an amount sufficient to satisfy
federal, state, and local income and employment taxes (including the Optionee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising as a result of the exercise of the Option (or any portion
thereof).  The withholding requirement may be satisfied, in whole or in part, at
the election of the Optionee by withholding from the shares of Common Stock
otherwise issuable upon the exercise of the Option (or portion thereof) that
number of shares having an aggregate fair market value (as defined in the Plan)
on the date of the withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes.  The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates, will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Optionee.
 
4

--------------------------------------------------------------------------------


 
16.           Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to Wendy’s/Arby’s Group, Inc., 1155 Perimeter Center West, Suite 1200,
Atlanta, GA 30338; Attn: Secretary, or any other address designated by the
Company in a written notice to the Optionee.  Notices to the Optionee will be
directed to the address of the Optionee then currently on file with the Company,
or at any other address given by the Optionee in a written notice to the
Company.
 
17.           If any provision of this Agreement could cause the application of
an accelerated or additional tax under Section 409A of the Code upon the vesting
or exercise of the Option (or any portion thereof), such provision shall be
restructured, to the minimum extent possible, in a manner determined by the
Company (and reasonably acceptable to the Optionee) that does not cause such an
accelerated or additional tax (including, if applicable, by increasing the
purchase price of the shares of Common Stock subject to the Option to the
reflect the “fair market value” of share of Common Stock on the Date of Grant,
within the meaning of Section 409A of the Code and any Treasury Regulations or
other IRS guidance promulgated thereunder).
 
18.           This grant does not constitute an employment contract.  Nothing
herein shall confer upon the Optionee the right to continue to serve as a
director or officer to, or to continue as an employee or service provider of,
the Company or any of its Affiliates for the length of the vesting schedule set
forth in Section 4 or for any portion thereof.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the ____ day of ________, 20__.
 
WENDY’S/ARBY’S GROUP, INC.




By: _______________________________
Name:    Roland C. Smith
Title:      President and
       Chief Executive Officer




ACCEPTED AND AGREED TO:




___________________________________
Optionee Name
 
 
5

--------------------------------------------------------------------------------

 
